UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 09-6778


UNITED STATES OF AMERICA,

                 Plaintiff – Appellee,

          v.

BALFORD EVANS,

                 Defendant – Appellant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.      Alexander Williams, Jr., District
Judge. (8:06-cr-00415-AW-1; 8:08-cv-00068-AW)


Submitted:   August 17, 2010              Decided:   September 10, 2010


Before NIEMEYER, MOTZ, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Balford Evans, Appellant Pro Se.              Barbara Suzanne Skalla,
Assistant United States Attorney,            Greenbelt, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Balford      Evans    seeks       to    appeal      the     district       court’s

order denying relief on his 28 U.S.C.A. § 2255 (West Supp. 2010)

motion.     The order is not appealable unless a circuit justice or

judge     issues     a    certificate          of    appealability.               28     U.S.C.

§ 2253(c)(1) (2006).             A certificate of appealability will not

issue     absent     “a       substantial      showing        of     the       denial    of    a

constitutional right.”            28 U.S.C. § 2253(c)(2) (2006).

             When the district court denies relief on the merits, a

prisoner      satisfies          this     standard          by      demonstrating          that

reasonable     jurists          would    find        that     the      district         court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).                       When the district court

denies      relief       on     procedural          grounds,       the        prisoner     must

demonstrate     both      that     the    dispositive            procedural       ruling      is

debatable, and that the motion states a debatable claim of the

denial of a constitutional right.                        Slack, 529 U.S. at 484-85.

We   have   independently         reviewed         the    record     and      conclude     that

Evans has not made the requisite showing.

             Accordingly,        we     deny    a    certificate         of    appealability

and dismiss the appeal.               We dispense with oral argument because

the facts and legal contentions are adequately presented in the



                                               2
materials   before   the   court   and   argument   would   not    aid   the

decisional process.

                                                                  DISMISSED




                                    3